IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


RONALD G. DANDAR,                      : No. 92 WM 2016
                                       :
                 Petitioner            :
                                       :
                                       :
           v.                          :
                                       :
                                       :
PA ATT. GEN. KATHLEEN KANE,            :
COMMONWEALTH OF PENNSYLVANIA,          :
PENNSYLVANIA BOARD OF                  :
PROBATION & PAROLE,                    :
                                       :
                 Respondents           :


                                   ORDER



PER CURIAM

     AND NOW, this 30th day of September, 2016, the Applications for Relief are

DENIED.